DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/29/2021.
           Claims 1-7 and 9-12 are currently pending.
           Claims 1, 3-4, 7, and 9 have been amended.
            Claim 8 has been cancelled.
            Claim 1 is independent claims.

Reasons for Allowance
2.        Claims 1-7 and 9-12 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A medical radiofrequency coil, comprising: a base substrate; 
a radio coil unit comprising: a first coil element, which has a rectangular shape and is formed along an edge of an inner circumference of the base substrate; and a second coil element, which is formed at an inner side of the first coil element and has a shape of paired paddles connected to each other; and a joining unit attaching the radio coil unit to the base substrate and electrically connecting the first coil element and the second coil element.” as claimed in claim 1. 

        As to claim(s) 2-12, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Konijn (U.S Pat. 9081070) discloses a tesseral shim coil for shimming the magnetic field of a magnetic resonance system by generating the spherical harmonics of the sine and cosine type of the magnetic field, the tesseral shim coil comprising at least four saddle coils, wherein the sum of the azimuthal span of the at least four saddle coils is less than 360 degrees. First and second sets of shim coils, respectively generating sine and cosine components of the shim fields are combined into a single coil layer, thereby reducing the radial thickness of the shim coil assembly (see specification for more details).              Boskamp (U.S Pat. 4816765) discloses a detection coil of a magnetic resonance imaging apparatus comprises a stack of two coils with locally mutually perpendicularly directed B Fields. The first coil is formed as a butterfly coil having a B field extending parallel to the plane of the coil, the second coil being formed by a single flat coil having a B field extending transversely of the plane of the coil. The coils are arranged in a fixed mutual orientation so that 
             Li (U.S Pat. 8030930) discloses a separated coil for a magnetic resonance imaging system has a first partial coil in a first partial casing and a second partial coil in a second partial casing, the first and second partial coils being connected to a connector for connection to the imaging system via a first cable and a second cable, respectively. The coil also has a coupler having a first part disposed in the first partial casing and connected to the first partial coil, and a second part, coupled to the first part, disposed in the second partial casing. The first cable is disposed in the second partial casing, and the second part of the coupler is connected to the connector for connection to the imaging system via the first cable. The signals in the first partial coil are coupled and connected to the cable and the connector via the coupler (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/14/2021